The defendants were tried and convicted under an indictment charging them with an assault with intent to rob, and were sentenced to the penitentiary for a term of not less than two years and not more than three years each.
During the cross-examination of the party assaulted, he was asked by defendant's counsel: "How many times have you been convicted of crime?" The objection of the solicitor to the question was sustained by the court, and in so ruling the court did not commit error. Abrams v. State, ante, p. 379, 84 So. 862.
This appears to be the only exception reserved during the trial, and, there being no error in the record, the judgment of conviction is affirmed.
Affirmed.